Case 2:17-cv-09003-JAK-PJW Document 208 Filed 06/24/20 Page 1 of 5 Page ID #:4726



     1     JOEL N. KLEVENS – State Bar No. 45446
           jklevens@glaserweil.com
     2     ELISA L. PASTER – State Bar No. 244041
           epaster@glaserweil.com
     3     ELIAS DABAIE – State Bar No. 288010
           edabaie@glaserweil.com
     4     GLASER WEIL FINK HOWARD
             AVCHEN & SHAPIRO LLP
     5     10250 Constellation Boulevard, 19th Floor
           Los Angeles, California 90067
     6     Telephone: (310) 553-3000
           Facsimile: (310) 556-2920
     7
           Attorneys for Defendants
     8     HIRO KOBAYASHI and 3568 MOTOR LLC
     9

    10                             UNITED STATES DISTRICT COURT
    11                           CENTRAL DISTRICT OF CALIFORNIA
    12
           S.G., et al.,                                    Case No. CV17-09003 JAK (PJW)
    13
                                Plaintiffs,
    14                                                      REQUEST FOR JUDICIAL
           v.                                               NOTICE IN SUPPORT OF
    15                                                      DEVELOPER DEFENDANT’S
           City of Los Angeles, et al.                      OPPOSITION TO PLAINTIFFS’
    16                                                      MOTION FOR ATTORNEYS’ FEES
                                Defendants.
    17

    18                                                      [Opposition to Motion for Attorneys’
                                                            Fees, and Declarations of Elisa L. Paster
    19                                                      and Hirotaka Kobayashi filed
                                                            concurrently]
    20

    21                                                      Date: July 15, 2020
                                                            Time: 11:00 am
    22                                                      Place: 255 East Temple Street, Los
                                                                   Angeles, CA, 90012
    23                                                             Courtroom 790
                                                            Judge: Hon. Patrick J. Walsh
    24

    25

    26

    27

    28
                                                           1
                  S.G. V. CITY OFLOS ANGELES; REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEVELOPER
                DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES; [17-CV-09003 JAK]
 1862557
Case 2:17-cv-09003-JAK-PJW Document 208 Filed 06/24/20 Page 2 of 5 Page ID #:4727



     1
                 Defendants Hirotaka Kobayashi and 3568 Motor LLC (together, “Defendants”)
     2
           have filed concurrently herewith, their Opposition to Plaintiffs’ Motion for Attorneys’
     3
           Fees and Declarations of Hirotaka Kobayashi and of Elisa L. Paster. In connection
     4
           therewith, Defendants request that the Court, pursuant to Federal Rule of Evidence
     5
           201, take judicial notice of the following:
     6
                 1.     City of Los Angeles Director’s Determination Density Bonus &
     7
           Affordable Housing Incentives dated September 1, 2017, a copy of which is attached
     8
           hereto as Exhibit 1.
     9
                 2.     Cal. Gov’t Code Section 65915, a copy of which is attached hereto as
    10
           Exhibit 2.
    11
                 3.     Los Angeles Municipal Code (LAMC) Section 12.22, a copy of which is
    12
           attached hereto as Exhibit 3.
    13
                 4.     Cal. Code Regs., tit. 14, Section 15304, a copy of which is attached
    14
           hereto as Exhibit 4.
    15
                 5.     Cal. Code Regs., tit. 14, Section 15332, a copy of which is attached
    16
           hereto as Exhibit 5.
    17
                 6.     City of Los Angeles CEQA Guidelines Article III, Section 1, Class 4,
    18
           Category 1, a copy of which is attached hereto as Exhibit 6.
    19
                 7.     Cal. Code Regs., tit. 14, Section 15300.2, a copy of which is attached
    20
           hereto as Exhibit 7.
    21
                 8.     3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE), SB
    22
           375 Sustainable Communities Project Exemption (SCPE), a copy of which is attached
    23
           hereto as Exhibit 8.
    24
                 9.     Record of the adoption of the SCPE by the Los Angeles City Council on
    25
           June 6, 2018, accessible at the City’s official Council File Management System at
    26
           https://cityclerk.lacity.org/lacityclerkconnect/index.cfm?fa=ccfi.viewrecord&cfnumbe
    27
           r=17-1394, a copy of which is attached hereto as Exhibit 9.
    28
                                                         2
                S.G. V. CITY OFLOS ANGELES; REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEVELOPER
              DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES; [17-CV-09003 JAK]
 1862557
Case 2:17-cv-09003-JAK-PJW Document 208 Filed 06/24/20 Page 3 of 5 Page ID #:4728



     1
                 10.     LAMC Section 41.40, a copy of which is attached hereto as Exhibit 10.
     2
                 11.     The minutes of the June 18, 2019 Los Angeles Unified School District
     3
           accessible at http://laschoolboard.org/sites/default/files/06-18-
     4
           19RegBdOBSTAMPED.pdf, a copy of which is attached hereto as Exhibit 11.
     5
                 12.     The December 18, 2017 Verified Petition for Writ of Mandamus and
     6
           Complaint for Declaratory and Injunctive Relief filed in S.G., et al. v. City of Los
     7
           Angeles, et al., LASC Case No. BS171903, a copy of which is attached hereto as
     8
           Exhibit 12.
     9
                 13.     The August 2, 2018 First Amended Petition for Writ of Mandamus and
    10
           Complaint for Declaratory and Injunctive Relief filed in S.G., et al. v. City of Los
    11
           Angeles, et al., LASC Case No. BS174498, a copy of which is attached hereto as
    12
           Exhibit 13.
    13
                 14.     The April 2, 2018 Case Management Statement filed by Plaintiff in S.G.,
    14
           et al. v. City of Los Angeles, et al, LASC Case No. BS171903, a copy of which is
    15
           attached hereto as Exhibit 14.
    16
                 Under Rule 201 of the Federal Rules of Evidence, a court “may judicially
    17
           notice a fact that is not subject to reasonable dispute because it: (1) is generally
    18
           known . . . ; or (2) can be accurately and readily determined from sources who
    19
           accuracy cannot reasonably be questioned.” Matters of public record are generally
    20
           subject to judicial notice. Lee v. City of L.A., 250 F.3d 668, 689 (9th Cir. 2001).
    21
                 Courts may properly take judicial notice of orders of other courts or orders of
    22
           the same court in a different case because they are court filings from another judicial
    23
           proceeding. See Papai v. Harbor Tug & Barge Co., 67 F.3d 203, 207, n.5 (9th Cir.
    24
           1995), rev'd on other grounds, 520 U.S. 548 (1997) (“Judicial notice is properly taken
    25
           of orders and decisions made by other courts and administrative agencies.”); Atlas IP
    26
           LLC v. Pac. Gas & Elec. Co., 2016 U.S. Dist. LEXIS 60211, *2, fn.1 (N.D. Cal.
    27
           March 9, 2016) (following Papai); Hawn v. McHugh, 2014 U.S. Dist. LEXIS 7966,
    28
                                                         3
                S.G. V. CITY OFLOS ANGELES; REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEVELOPER
              DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES; [17-CV-09003 JAK]
 1862557
Case 2:17-cv-09003-JAK-PJW Document 208 Filed 06/24/20 Page 4 of 5 Page ID #:4729



     1
           *8, fn.2 (N.D. Cal. January 21, 2014) (same).
     2

     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                        4
               S.G. V. CITY OFLOS ANGELES; REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEVELOPER
             DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES; [17-CV-09003 JAK]
 1862557
Case 2:17-cv-09003-JAK-PJW Document 208 Filed 06/24/20 Page 5 of 5 Page ID #:4730



     1
                 Accordingly, Defendants submit that judicial notice may be properly taken as
     2
           requested herein.
     3

     4
           DATED: June 24, 2020                   GLASER WEIL FINK HOWARD
     5                                             AVCHEN & SHAPIRO LLP
     6

     7

     8

     9

    10

    11                                            By:
                                                        JOEL N. KLEVENS
    12                                                  ELISA L. PASTER
                                                        ELIAS DABAIE
    13                                                  Attorneys for Defendants
                                                        HIRO KOBAYASHI and 3568 MOTOR
    14                                                  LLC
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                        5
               S.G. V. CITY OFLOS ANGELES; REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEVELOPER
             DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES; [17-CV-09003 JAK]
 1862557
